Case 1:19-cv-02204-JMS-DML Document 45 Filed 06/24/20 Page 1 of 4 PageID #: 218




                            UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION

  JOHN DOE,                    )
                               )
       Plaintiff,              )
                               ) Case No: 1:19-cv-02204-JMS-DML
                               )
       vs.                     )
                               )
  INDIANA UNIVERSITY BOARD )
  OF TRUSTEES,                 )
                               )
 Defendant.                    )
                  DEFENDANT’S MOTION FOR SUMMARY JUDGMENT

        Defendant Board of Trustees of Indiana University (“IU” or the “University”), by counsel

 and pursuant to Federal Rule of Civil Procedure 56(c), hereby submits its Motion for Summary

 Judgment and states as follows:

        1.      Plaintiff initiated this matter by the filing of his Complaint on June 3, 2019. With

 his Complaint, Plaintiff alleged IU violated Title IX of the Education Amendments Act of 1972

 and the Due Process Clause of the Fourteenth Amendment when IU dismissed him for sexual

 misconduct.

        2.      Plaintiff amended his Complaint on October 24, 2019 to add state law claims for

 negligence and breach of contract arising out of the same operative facts.

        3.      For all the reasons detailed in IU’s contemporaneously filed Brief in Support, IU is

 entitled to summary disposition of all Plaintiff’s claims.

        4.      First, Plaintiff’s Title IX claim fails because Plaintiff has not—and cannot—show

 any evidence that his dismissal was the result of intentional gender-based discrimination, which is
Case 1:19-cv-02204-JMS-DML Document 45 Filed 06/24/20 Page 2 of 4 PageID #: 219




 required to prevail on such a claim. E.g., Doe v. Columbia Coll. Chi., 933 F.3d 849, 854 (7th Cir.

 2019).

          5.    IU’s investigation and adjudication of the sexual misconduct allegations against

 Plaintiff complied with the applicable policies and procedures, which were gender neutral. Plaintiff

 has not and cannot come forward with evidence of gender bias because no such evidence exists.

          6.    In recent years, this Court has regularly confronted arguments similar to Plaintiffs.

 In each case, the Court has rules in favor of defendant universities when the university complies

 with its gender neutral policies and procedures governing sexual misconduct proceedings. E.g.,

 Ross v. Ball State Univ., No. 1:18-cv-01258-JRS-TAB, 2020 WL 1042623 (S.D. Ind. Mar. 4,

 2020); Doe v. Indiana University – Bloomington, No. 1:18-cv-03713-TWP-MJD, 2019 WL

 341760 (S.D. Ind. Jan. 28, 2019); Ayala v. Butler University, No. 1:16-cv-01266-TWP-DLP, 2018

 WL 5117292 (S.D. Ind. Oct. 19, 2018). The same result is proper here.

          7.    Second, Plaintiff’s procedural due process claim fails for similar reasons. All that

 is required under the Due Process Clause is notice and an opportunity to be heard. Goss v. Lopez,

 419 U.S. 565 (1975). IU’s policies and procedures for sexual misconduct investigations, hearings,

 and appeals provide students with process well in excess of the Constitutional minimums.

          8.    Third, Plaintiff’s breach of contract claim fails because he cannot identify any

 contractual promise breached by IU. IU complied with all applicable policies and procedures.

          9.    Furthermore, IU’s decision to dismiss Plaintiff was based on the evidence and

 therefore cannot be arbitrary, and there is no evidence of bad faith. “It is well settled that before a

 court will intervene into the implied contractual relationship between student and university, there

 must be some evidence that the university acted arbitrarily or in bad faith.” Amaya, 981 N.E.2d at

 1241 (compiling cases) (emphasis added). There is no such evidence in this case.



                                                   2
Case 1:19-cv-02204-JMS-DML Document 45 Filed 06/24/20 Page 3 of 4 PageID #: 220




        10.     Fourth, Plaintiff has no cause of action for negligence. Indiana law is clear that

 plaintiffs cannot style a breach of contract claim as a tort. E.g., Greg Allen Const. Co., Inc. v.

 Estelle, 798 N.E.2d 171, 173 (Ind. 2003). While Plaintiff contends IU owed him a duty of care

 consistent with the Department of Justice’s Title IX policies, the Seventh Circuit has held that

 “Congress did not enact Title IX in order to burden federally funded educational institutions with

 open-ended negligence liability.” Smith v. Metro. Sch. Dist. Perry Tp., 128 F.3d 1014, 1032 (7th

 Cir. 1997) (quoting Rosa H. v. San Elizario Ind. Sch. Dist., 106 F.3d 648, 656 (5th Cir. 1997)).

        11.     IU also did not have any special duty to Plaintiff. A special relationship arises under

 Indiana law only when one party deliberately and affirmatively undertakes duty to prevent a

 specific harm. Yost v. Wabash Coll., 3 N.E.3d 509, 517 (Ind. 2014). No Indiana court has ever

 recognized a special relationship between a university and its students.

        12.     Fifth and finally, to the extent Plaintiff’s due process, contract, or negligence claims

 survive summary judgment on the merits, summary disposition is still proper because they are

 barred under the Eleventh Amendment. Gaff v. Ind.-Purdue Univ. of Ft. Wayne, 45 N.E.3d 458,

 463 (Ind. Ct. App. 2015) (citing Ind. Code §§ 34-13-4-1 to -4), vac’d in part on other grounds, 51

 N.E.3d 1163 (Ind. 2016); Doe v. Indiana University – Bloomington, 2019 WL 341760, at *7

 (quoting Bull v. Bd. of Trs., No. 1:10-cv-00878-JMS-TAB, 2011 WL 6740549, at *4 (S.D. Ind.

 Dec. 22, 2011)).

        WHEREFORE, Defendant Board of Trustees of Indiana University respectfully requests

 the Court grant its motion and enter judgment in its favor on all Plaintiff’s claims, and grant all

 other just and proper relief.




                                                   3
Case 1:19-cv-02204-JMS-DML Document 45 Filed 06/24/20 Page 4 of 4 PageID #: 221




                                                Respectfully submitted,

                                                By: /s/ Hamish S. Cohen
                                                Hamish S. Cohen (#22931-53)
                                                Jonathan D. Mattingly (#41-21011)
                                                Jeffrey Furminger (#34020-53)
                                                MATTINGLY BURKE COHEN & BIEDERMAN LLP
                                                155 East Market Street, Suite 400
                                                Indianapolis, Indiana 46204


                                                Counsel for Defendant Board of Trustees of
                                                Indiana University



                                CERTIFICATE OF SERVICE

        The undersigned counsel hereby certifies that on June 24, 2020, a copy of the foregoing

 was filed electronically. Service of this filing is also being made by operation of the Court’s

 CM/ECF system to the following counsel of record:



               Brett E. Osbourne
               HOCKER & ASSOCIATES, LLC
               6626 E. 75th Street
               Suite 410
               Indianapolis, Indiana 46250
               (312) 578-1630
               bosbourne@hockerlaw.com


                                                /s/ Hamish S. Cohen
                                                Hamish S. Cohen




                                               4
